Citation Nr: 1115028	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION


The Veteran had active military service from February 1970 to February 1974 and from April 1974 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied service connection for PTSD (to include a sleep disorder, flashbacks, no energy, and a sleep disorder).  The Veteran appealed the RO's June 2006 rating action to the Board. 

Although this matter has been certified to the Board for review as an original claim for service connection for PTSD, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2010).  As will be discussed below, recent judicial precedent mandates that the Veteran's attempt to secure service connection for PTSD be adjudicated as an attempt to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include 
PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2008, the Veteran failed to appear for a hearing before a Veterans Law Judge at the Columbia, South Carolina RO (i.e., Travel Board hearing).  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

In the decision below, the Board will reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  The issue of entitlement to an acquired psychiatric disorder, to include PTSD, on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AC) in Washington, DC.



FINDINGS OF FACT

1.  By a final and unappealed October 1978 rating action, the RO denied service connection for an acquired psychiatric disorder (previously considered as a "mental condition"). The RO provided the Veteran notice of his appellate rights, but he did not initiate an appeal by filing a timely notice of disagreement.

2.  The evidence added to the record since the final October 1978 RO decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD, namely current diagnoses of generalized anxiety disorder (GAD) and PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1978 rating action, wherein the RO denied service connection for a "mental condition," is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2010).

2.  Evidence received since the final October 1978 rating decision is new and material, and the claim for service connection for an acquired psychiatric disability, to include PTSD, is final.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, and remanding the underlying claim on the merits for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II. Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010 ).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred. 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

III. Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that he has PTSD that is a result of a stressful event that occurred during his second period of active military service (i.e., April 1974 to June 1978), namely, the suicide of another soldier while in cook school at Fort Lee, Virginia.

In this case, the Veteran filed a claim for service connection for PTSD.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in March 2006).  However, and as indicated in the Introduction, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a Veteran, who is a lay person, files a claim for a specific psychiatric disability, VA must consider entitlement to service connection for any and all currently diagnosed psychiatric disabilities.  The Veteran is not competent to self-diagnose his illness, and a liberal reading of any claim requires VA to include other diagnoses in the claim.  Here, the Veteran has also been diagnosed with generalized anxiety disorder (GAD).  (See November 2006 VA examination report).  During this appeal, VA adjudicated only the claim of entitlement to service connection for PTSD.  In light of Clemons, VA must adjudicate that part of the claim involving other diagnosed psychiatric disorders, such as GAD.  Thus, the Board has therefore recharacterized the issue as stated on the title page.

By an October 1978 rating action, the RO denied service connection for a "mental condition."  The Veteran thereafter failed to perfect an appeal. Thus, the October 1978 rating decision became final, and the Veteran must submit new and material evidence to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302(a) (2010) (a claimant must file a notice of disagreement with a determination within one year from the date that that agency mails notice of the determination).  Consequently, the RO's October 1978 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

Having carefully considered the evidence in light of the applicable law, the Board finds that new and material evidence has been received, and the petition to reopen the claim is granted.

In the final October 1978 rating action, the RO denied service connection for a "mental condition." In reaching its determination, the RO held that although there was evidence of occasional treatment for a nervous condition during his second period of military service, a confirmed psychoneurosis had not been demonstrated.  In support of its conclusion, the RO pointed to the absence of any diagnosis of a chronic nervous disorder during a VA psychiatric examination of the Veteran in August 1978.  (See August 1978 VA examination report, containing the VA examiner's opinion that the Veteran did not "[s]uffer from any overt mental disorder.")  

In March 2006, the RO received the Veteran's claim for service connection for PTSD.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in March 2006). 

The evidence received since the RO's final October 1978 rating decision includes, but is not limited to, VA treatment records, dated in November 2006 and January 2007, reflecting that the Veteran had been diagnosed with GAD and PTSD, respectively.  

The above-cited VA treatment reports are new because they were not considered at the time of the RO's final October 1978 rating action.  These reports are also material.  The newly received VA treatment reports contain current diagnoses of GAD and PTSD, evidence that was not previously of record at the time of the RO's final October 1978 rating action.  Thus, service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

Having reopened the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, does not end the Board's inquiry. VA must now proceed to evaluate the merits of the claim, including developing appropriate medical evidence, as detailed below.

The Veteran contends that he has PTSD as a result of the following stressful events that occurred during his second period of active military service:  (i) While in cook school in June or July 1970, he witnessed the suicide of a fellow airman, "Washaball"/"Washerball;"(2) While assigned to the 363d Security Police Squadron in "Diulbakurt," Turkey in 1972-1973, he witnessed a Turkish police officer get shot and killed.  (See VA Forms 21-0781, Statements in Support of Claim For Service Connection for PTSD, dated in January and June 2007, and VA Forms 21-4138, Statements in Support of Claim, dated and signed by the Veteran in June and August 2007).  

The Veteran's service treatment records (STRs) from his second period of active military service include an August 1975 service enlistment examination report, reflecting that he was found to have been psychiatrically "normal."  On an August 1975 Report of Medical History, the Veteran indicated that he had nervous trouble and chest pain.  The examining physician noted that the Veteran experienced occasional left-sided chest pain after exercise.  It was also reported that the Veteran's report of nervous trouble referred to his occasional hand shaking.  The examiner related that the Veteran denied having a family history of psychosis.  In October 1976, the Veteran was involved in an automobile accident.  As a result of this accident, the Veteran sustained multiple lacerations.  
In mid-to-late  December 1977, the Veteran received treatment for anxiety, nerves and depression secondary to the above-cited accident.  A provisional diagnosis of anxiety-depression was entered.  (See STRs, dated in December 1977).  An April 1978 mental health clinic report reflects that the Veteran was prescribed the medication, Haldol.  An April 1979 examination report for a civilian position with the Department of the United States Air Force reflects that the Veteran was found to have been psychiatrically "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had nervous trouble.  The examining physician noted that he had anxiety during service, and that he experienced hyperventilation symptoms, such as chest pain, secondary thereto.  The Veteran denied having had depression or excessive worry and frequent trouble sleeping.  On the reverse side of the report, the Veteran indicated that he was nervous and that he would get "highly upset."  He also reported having pain and pressure in his chest that waxed and waned.  The examining physician stated that the Veteran had anxiety during service that was treated with medication and psychotherapy.  It was noted that the Veteran had experienced good results with the prescribed treatment, that he was steadily employed and that he did not have any further complaints.  The examiner also noted that the Veteran had hyperventilation syndrome that was related to his anxiety.  A September 1969 separation examination report reflects that the Veteran was found to have been psychiatrically "normal."  A September 1969 Report of Medical History, reflects that the Veteran denied having had any nervous trouble, depression or excessive worry and frequent trouble with sleeping or terrifying nightmares. 

Service personnel records show that the Veteran had completed a cooking specialist course in 1970.  These reports also contain the Veteran's performance reports for the period when he served as a Sergeant with the 51st Security Police Squadron, Osan Air Base, Korea from mid-April 1975 to mid-April 1976 and the 363d Security Police Squadron at Shaw Air Force Base, South Carolina from mid-April 1976 to early March 1978.  These reports show that the Veteran's overall performance rating during the above-cited evaluation periods was no less than a seven (7) on a scale of one (1) to 10, with 10 being the highest performance rating.  

In a March 2007 VA memorandum to the file, it was noted that the Veteran's stressor information was insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful search of records from the National Archives and Records Association.  In addition, a morning reports search of the death of a student, "Washerball," at a cooking specialist course at Fort Lee, Virginia during the period from June 1, 1970 to August 21, 1970 was negative. 

During the appeal period, the RO has not afforded the Veteran a VA psychiatric examination in conjunction with his reopened claim for service connection for an acquired psychiatric disorder, to include PTSD.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Thus, prior to any further appellate consideration of the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD, VA should schedule the Veteran for an examination to determine the etiological relationship, if any, between any currently diagnosed acquired psychiatric disorder, to include PTSD, and his second period of military service.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his acquired psychiatric disorder, to include PTSD, that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC should then obtain these records and associate them with the claims folder.
   
2. Contemporaneously with its effort above, the RO/AMC will also afford the Veteran an opportunity to provide any further information relative to corroboration of his claimed stressors. The Veteran is presently advised, and must be readvised by the RO/AMC that if he desires to present further information, he must provide the specific information such that appropriate research may be conducted by a non-VA Government facility to verify the claimed stressors, including but not limited to the dates of such incidents within a 30- day time frame; locations of such incidents, names, ranks and military organizations (units) of other witnesses, the names, ranks and military organizations (units) and any other relevant information which the Veteran may be aware of to conduct effective research.
   
3.  After receipt of such information, the RO/AMC will determine if appropriate research must be conducted into the question of whether there is any further information which may be obtained to substantiate any claimed stressors.
   
4.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology and severity of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The following considerations will govern the examination:
   
(a) If any of the claimed stressors of record are substantiated, the examiner must be informed of such substantiated stressors.
   
(b) The claims folder must be provided to and reviewed by the examiner in conjunction with his/her examination.  The examiner must indicate that a review of the claims folder was made, and must also respond to all inquiries below.
   
(c) The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  If there are different psychiatric disorders, attempt to reconcile the diagnoses.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified. All necessary special studies or tests including psychological testing are to be accomplished.
   
(d) The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinions:
   
(i) Does the Veteran currently have an acquired psychiatric disorder, apart from any personality disorder, that had its clinical onset during his second period of active military service (i.e., April 1974 to June 1978, or within the initial post-service year?
   
(ii) Is any currently acquired psychiatric disorder related to the Veteran's second period of active military service, at which time he was diagnosed with anxiety-depression.  (See service treatment record, dated in December 1977)?
   
(c) The examiner must also address whether the Veteran meets the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service.  If so, the examiner must specify the stressor underlying the diagnosis of PTSD.
   
The rationale for all opinions expressed should be fully detailed.
   
5.  The RO/AMC must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2010).
   
6.  After completing the requested actions, the claim for service connection for an acquired psychiatric disorder, to include PTSD should be readjudicated in light of all pertinent evidence and legal authority. 

If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this remand is to assist the Veteran with substantive development of his claim for service connection for an acquired psychiatric disorder, to include PTSD.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his service connection claim.  His cooperation in VA's efforts to develop his claim including reporting for the scheduled VA psychiatric examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


